Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 02/06/2019. Claims 1-20 are currently pending and examined below. 
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  
         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 10-15, 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wheeler et al. (US 20190122386 A1).
Regarding claim 1, Wheeler teaches a method, comprising: 
detecting a feature in a high-definition (HD) map of a region with first sensor data from a first sensor of a vehicle (Fig. 21, para [167]-[168]) and second sensor data from a second sensor of the vehicle as the vehicle traverses through the region (Fig. 21, para [169]); and 
estimating miscalibration of one of the first sensor and the second sensor based on a result of the detecting (Fig. 21, para [170]. See also, Fig.23 para [186]).
Regarding claim 2, Wheeler teaches the method of claim 1, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises: identifying the feature in a first reference frame corresponding to the first sensor (Fig. 21, para [167]-[168]); and 
identifying the feature in a second reference frame corresponding to the second sensor (Fig. 21, para [169]).
Regarding claim 3, Wheeler teaches the method of claim 2, wherein the estimating of the miscalibration of one of the first sensor and the second sensor based on the result of the detecting comprises (Fig. 21, para [169]): projecting the feature from the first reference frame onto the second reference frame (Fig.21, para [171]: lines 1-3); and 
computing a miscalibration score based on how much the feature projected from the first reference frame to the second reference frame overlaps the feature identified in the second reference frame (Fig. 21, para [167] and [171]. See also, para [184]-[185]).
Regarding claim 4, Wheeler teaches  the method of claim 1 teaches wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises detecting an infrastructure object (para [162]-[163]) in the HD map of the region with Light Detection and Ranging (LiDAR) data from a LiDAR sensor of the vehicle (Fig.21, para [167]: lines 1-7 and para [169]) and an image captured by an image sensor of the vehicle (Fig. 21, para [168] ).
Regarding claim 5, Wheeler teaches the method of claim 4, wherein the infrastructure object comprises a traffic light, a traffic sign, a light pole, a lane marking, or a fire hydrant (para [162]-[163]. See also, fig. 7, para [82]-[83]).
Regarding claim 10, Wheeler teaches the method of claim 1, further comprising: determining a level of severity of the miscalibration; and  22Attorney Docket: 84105276 (FGTL-30900)reporting a result of the determining (Fig. 13, para [104]-[105]. See also, Fig. 11).
Regarding claim 11, Wheeler teaches the method of claim 10, wherein the reporting comprises one of more of: wirelessly transmitting the result of the determining to a remote server (para [44], [53]); displaying the result of the determining visually (para [145]), audibly or both visually and audibly to a user of the vehicle; and recording the result of the determining (para [67]: lines 1-5).
Regarding claim 12, Wheeler teaches an apparatus implementable in a vehicle, comprising: a memory storing a high-definition (HD) map of a region (Fig. 1, HD map store 165, para [46]. See also, fig. 2); 
a first sensor capable of sensing the region as the vehicle traverses through the region and providing first sensor data as a result of the sensing (para [50]: lines 1-14, [167]-[168]); 
a second sensor capable of sensing the region as the vehicle traverses through the region and providing second sensor data as a result of the sensing (para [50]: lines 1-14, [167]-[168]); and 
a processor coupled to the memory, the first sensor and the second sensor (Fig.1, computing system 120, para [52]-[54], [60]), the processor capable of: 
detecting a feature in the HD map of the region with the first sensor data and the second sensor data (para [50]: lines 1-14, [167]-[169]. See also, fig. 21); and 
estimating miscalibration of one of the first sensor and the second sensor based on a result of the detecting, (para [170. See also, Fig. 21]). 
Regarding claim 13, Wheeler teaches the apparatus of claim 12, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is capable of:  23Attorney Docket: 84105276 (FGTL-30900) identifying the feature in a first reference frame corresponding to the first sensor( Fig. 21, para [167]-[168]);; and identifying the feature in a second reference frame corresponding to the second sensor (Fig. 21, para [169].
Regarding claim 14, Wheeler teaches the apparatus of claim 13, wherein, in estimating the miscalibration of one of the first sensor and the second sensor based on the result of the detecting, the processor is capable of: projecting the feature from the first reference frame onto the second reference frame (Fig.21, para [171]:lines 1-3); and computing a miscalibration score based on how much the feature projected from the first reference frame to the second reference frame overlaps the feature identified in the second reference frame (Fig. 21, para [167] and [171]. See also, para [184]-[185]).
Regarding claim 15, Wheeler teaches the apparatus of claim 12, wherein the first sensor comprises a Light Detection and Ranging (LiDAR) sensor (Fig.21, para [167]: lines 1-7), wherein the second sensor comprises an image sensor (Fig.21, para [167]: lines 1-7), and wherein the feature comprises an infrastructure object (Para [162]-[163]. See also, fig.7, para [82]-[83]).
Regarding claim 20, Wheeler teaches the apparatus of claim 12, wherein the processor is further capable of. determining a level of severity of the miscalibration; and reporting a result of the determining by performing one or more of: wirelessly transmitting the result of the determining to a remote server (para [44], [53]); displaying the result of the determining visually (para [145]), audibly or both visually and audibly to a user of the vehicle; and recording the result of the determining (para [67]: lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. in view of Atalla et al. (US 20190162856 A1) and Liu et al (US 10872531 B2).
Regarding claim 6, Wheeler fails to explicitly teach but Atalla teaches the method of claim 4, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises: 
identifying the region in the HD map having a plurality of infrastructure objects, including the infrastructure object, based on the image captured by the image sensor (Atalla, para [88]. See also, fig. 7); 
detecting presence of the infrastructure object in a field of view of the image sensor based on data from the HD map (Atalla, para [85], [88]. See also, fig. 7, para [97]).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Wheeler also fails to explicitly teach but Liu teaches identifying a first bounding box around the infrastructure object based on the data from the HD map to highlight the detecting of the presence of the infrastructure object (Col 8: lines 50-66).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 7, Wheeler, as modified in view of Atalla and Liu, teaches the method of claim 6, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle further comprises: 
projecting three-dimensional (3D) points of the infrastructure object form the HD map onto a two-dimensional (2D) image sensor frame corresponding to the image captured by the image sensor (Atalla, para [85], [88]. See also, fig. 7, para [97]). 21Attorney Docket: 84105276 (FGTL-30900) 
in an event that the 3D points and the first bounding box are misaligned (col 9: lines 15-53 and col 9: lines 15-34), identifying a search window around the infrastructure object in the image (col 8: lines 50-60), the search window greater than and encompassing the first bounding box (col 8: lines 50-60); and 
performing object detection in the search window to identify a second bounding box that surrounds and aligns with the infrastructure object better than the first bounding box (col 8: lines 60-63).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 8, Wheeler, as modified in view of Atalla and Liu teaches the method of claim 6, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle further comprises: 
conducting a search in a point cloud space in a three-dimensional (3D) space represented by the LiDAR data in a LiDAR frame around a location of the infrastructure object according to the HD map (Atalla, para [48]); 
identifying points in the point cloud that correspond to the infrastructure object (Atalla, para [88]: lines 9-21); and 
projecting the identified points onto an image sensor frame corresponding to the image captured by the image sensor (Atalla, para [88]: lines 21- 25. See also, fig 7).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Regarding claim 9, Wheeler, as modified in view of Atalla and Li, teaches the method of claim 8, wherein the estimating of the miscalibration of one of the first sensor and the second sensor based on the result of the detecting comprises computing a miscalibration score based on how much the identified points projected onto the image sensor frame overlaps the feature identified in the image sensor frame by the image sensor (Wheeler, fig. 21, para [167]).
Regarding claim 16, Wheeler fails to explicitly teach but Atalla teaches the apparatus of claim 15, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is capable of:
 identifying the region in the HD map having a plurality of infrastructure objects, including the infrastructure object, based on the image captured by the image sensor (Atalla, para [88]. See also, fig. 7); 
detecting presence of the infrastructure object in a field of view of the image sensor based on data from the HD map (Atalla, para [85], [88]. See also, fig. 7, para [97]). 
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Wheeler also fails to explicitly teach but Liu teaches identifying a first bounding box around the infrastructure object based on the data from the HD map to highlight the detecting of the presence of the infrastructure object (Col 8: lines 50-66).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 17, Wheeler, as modified in view of Atalla and Liu, teaches the apparatus of claim 16, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is further capable of:
 projecting three-dimensional (3D) points of the infrastructure object form the HD map onto a two-dimensional (2D) image sensor frame corresponding to the image captured by the image sensor (Atalla, para [85], [88]. See also, fig. 7, para [97]);21Attorney Docket: 84105276 (FGTL-30900)
in an event that the 3D points and the first bounding box are misaligned (col 9: lines 15-53 and col 9: lines 15-34), identifying a search window around the infrastructure object in the image (col 8: lines 50-60), the search window greater than and encompassing the first bounding box (col 8: lines 50-60); and 
performing object detection in the search window to identify a second bounding box that surrounds and aligns with the infrastructure object better than the first bounding box (col 8: lines 60-63).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 18, Wheeler, as modified in view of Atalla and Liu, teaches the apparatus of claim 16, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is further capable of: 
conducting a search in a point cloud space in a three-dimensional (3D) space represented by the LiDAR data in a LiDAR frame around a location of the infrastructure object according to the HD map (Atalla, para [48]);
identifying points in the point cloud that correspond to the infrastructure object (Atalla, para [88]: lines 9-21); and 
projecting the identified points onto an image sensor frame corresponding to the image captured by the image sensor (Atalla, para [88]: lines 21- 25. See also, fig 7).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Regarding claim 19, Wheeler, as modified in view of Atalla and Liu, teaches the apparatus of claim 18, wherein, in estimating the miscalibration of one of the first sensor and the second sensor based on the result of the detecting, the processor is capable of 25computing a miscalibration score based on how much the identified points projected onto the image sensor frame overlaps the feature identified in the image sensor frame by the image sensor (Wheeler, fig. 21, para [167]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Khadloya et al. (US 11282389 B2), teaches pedestrian detection for vehicle driving assistance
Junya Ueno (US 10916026 B2), teaches systems and methods of determining stereo depth of an object using object class information
Chai et al. (US 10620317 B1), teaches lidar-based high definition map generation
Rocahn et al. (US 20190236381 A), teaches method and system for detecting obstacles by autonomous vehicles in real-time
Lee et al. (US 10599930 B2), teaches method and apparatus of detecting object of interest
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645